DETAILED ACTION
This communication is responsive to Application 16/467,928 filed June 7, 2019.  Claims 1-9 are subject to examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out the difference between “at least one already-allocated bandwidth” as indicated in the independent claims, and “the already-allocated bandwidth” which causes an antecedent basis issue.  It appears all references of “the already-allocated bandwidth” should instead be “the at least one already-allocated bandwidth” of which is interpreted by the Examiner.





CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communication unit that transmits/receives in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid 
Claim limitations “a communication unit that transmits the request for communication, and “the communication unit receives information” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use (or imply) “means for” coupled with functional language “transmits” or “receives” without reciting sufficient structure to achieve the function, and is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: As per paragraphs [0043-004, and 0061] and Fig. 3, it appears the system consists of one or more CPUs coupled with storage (memory) containing software instructions and or data to perform specific algorithms.  The memory may be volatile or non-volatile, onboard or external, and may be either primary or secondary media. Therefore, the Examiner interprets specific algorithms for execution by the one or more processors of the communications unit for transmitting and receiving as follows:  
The algorithm for a communication unit that transmits the request for communication to the base station is indicated in paragraph [0063-0073] and Figs. 2-3, and 7 and may be transmitted/received via the base station using high frequency signals and the circuitry in Fig. 3.  

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 1-3 and 5-8 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Viorel et al. (hereafter Viorel) US Patent Publication 2017/0126305 A1 in view of Kojima, et al. (hereafter Kojima) US Patent Publication 2011/0032860 A1.

Regarding Claim 1, Viorel teaches A base station (MHR) that is capable of wireless communication that uses a high frequency band (Viorel: [0025], 5G, 20-100 GHz), the base station comprising: a memory (Fig. 2B, memory 220) in which information relating to at least one already-allocated bandwidth (Data 250), among all bandwidths that are to be used for the wireless communication, is retained;  (Viorel: [0040] "Master MHR 102 transmits bandwidth allocation data...The downlink bandwidth allocation monitoring scheme monitors and generates data associated with changes in user downlink bandwidth allocation on a frame by frame basis. In an embodiment, this data is stored in a quickly accessible format, such as a downlink lookup table" where [0037] "Data 250 is the received downlink and uplink bandwidth allocation data");
and a processor (Fig. 2C, processor 242) that determines whether the already-allocated bandwidth that is the same as a bandwidth which satisfies terminal performance information is present or absent, according to a request for communication (UL bandwidth allocation request) from a terminal (receiving device/RU 155), (Viorel: [0037] "UFFD 282 contains data directed to identifying changes in UL bandwidth allocation requests. Data 280 contains all UL bandwidth allocation data for a given receiving device. UFFD 282 may be process first to determine if data 280 should be decoded/processed. If UFFD 282 shows no change to UL bandwidth allocation request since the last frame [i.e. same bandwidth that was already allocated], data 280 can be ignored and the receiving device may allocate bandwidth as per the previous frame", and [0048] "RU 155, pBS 108, and pBS 110 transmit UL bandwidth allocation requests to slave MHR 104, which are first stored in software buffer 238 as data 239...Data 239 is then process to generate data 280 and 282"),
determines whether a non-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information is present or absent, in a case where the already-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information is absent, (Viorel: [0037] "UFFD 282 contains data directed to identifying changes in UL bandwidth allocation requests. Data 280 contains all UL bandwidth allocation data for a given receiving device. UFFD 282 may be process first to determine if data 280 should be decoded/processed. If UFFD 282 shows no change to UL bandwidth allocation request since the last frame, data 280 can be ignored and the receiving device may allocate bandwidth as per the previous frame [i.e. the same bandwidth may be reallocated]"),
and allocates the non-allocated bandwidth (new downlink bandwidth allocations) that is the same as the bandwidth which satisfies the terminal performance information, for the wireless communication with the terminal, in a case where the non-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information is present.  (Viorel: [0048] "If, when processing data 282, PHY module 244 determines that there is a change to the uplink bandwidth allocation request then UL BW module 246 processes data 280, which produces processed UL bandwidth data for updating allocation data 290. Updated data 290 is then utilized by scheduler 248 to allocated new downlink bandwidth allocations").
Viorel teaches that the base station determines whether the already-allocated bandwidth that is the same as a bandwidth which satisfies terminal performance information is present or absent, but does not explicitly teach according to a request for communication from a terminal, which includes the terminal performance information.
However Kojima does teach according to a request for communication from a terminal (mobile station 18), which includes the terminal performance information (fixed throughput), (Kojima: [0071] "the mobile station 18 may use the control message to send a request to the base station 12 so that a bandwidth allowing a certain amount of fixed throughput can be periodically allocated").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Viorel to include the teachings of Kojima in order for a request for bandwidth allocation contains information related to a throughput requirement of a terminal (Kojima: [0071]).

Claim 2, The base station of Claim 1, the combination of Viorel and Kojima teaches wherein the processor allocates the non-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information, for the wireless communication with the terminal, and then updates information relating to the already-allocated bandwidth, which is retained in the memory.  (Viorel: [0048] "If, when processing data 282, PHY module 244 determines that there is a change to the uplink bandwidth allocation request then UL BW module 246 processes data 280, which produces processed UL bandwidth data for updating allocation data 290. Updated data 290 is then utilized by scheduler 248 to allocated new downlink bandwidth allocations").

Regarding Claim 3, The base station of Claim 1, the combination of Viorel and Kojima teaches wherein the processor determines whether or not the already-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information is allocable for the wireless communication with the terminal, in the case where the already-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information is present, and allocates the already-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information, for the wireless communication with the terminal, in a case where it is determined that the already-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information is allocable for the wireless communication with the terminal.   (Viorel: [0037] "If UFFD 282 shows no change to UL bandwidth allocation request since the last frame, data 280 can be ignored and the receiving device may allocate bandwidth as per the previous frame").

Claim 5, The base station of Claim 1, the combination of Viorel and Kojima teaches wherein the terminal performance information has at least information relating to a bandwidth in which the terminal is operable.  (Kojima: [0071] "the mobile station 18 may be required to use the control message to continually send a request for a bandwidth which may be necessary to transmit the amount of data to the base station 12").
The rational and motivation for adding this teaching of Kojima is the same as for Claim 1.

Regarding Claim 6, The base station of Claim 5, the combination of Viorel and Kojima teaches wherein the terminal performance information (amount of fixed throughput) further has information relating to required throughput that is needed for communication from the base station to the terminal.  (Kojima: [0071] "the mobile station 18 may use the control message to send a request to the base station 12 so that a bandwidth allowing a certain amount of fixed throughput can be periodically allocated").
The rational and motivation for adding this teaching of Kojima is the same as for Claim 1.

Regarding Claim 7, Viorel teaches A bandwidth allocation method in a base station (MHR) that is capable of wireless communication that uses a high frequency band ([0025], 5G, 20-100 GHz), the method comprising: a step of retaining information relating to at least one already-allocated bandwidth, among all bandwidths that are to be used for the wireless communication, in a memory (Fig. 2B, memory 220);  (Viorel: [0045] "Master MHR [Mult Hop Relay] 102 transmits data 250 and data 252 to slave MHR 104, which stores data 250 and data 252 in memory 220", and [0040] "The downlink bandwidth allocation monitoring scheme monitors and generates data associated with changes in user downlink bandwidth allocation on a frame by frame basis. In an embodiment, this data is stored in a quickly accessible format, such as a downlink lookup table" where [0037] "Data 250 is the received downlink and uplink bandwidth allocation data");
a step of determining whether the already-allocated bandwidth that is the same as a bandwidth which satisfies terminal performance information is present or absent, according to a request for communication from a terminal, which includes the terminal performance information; (Viorel: [0037] "UFFD 282 contains data directed to identifying changes in UL bandwidth allocation requests. Data 280 contains all UL bandwidth allocation data for a given receiving device. UFFD 282 may be process first to determine if data 280 should be decoded/processed. If UFFD 282 shows no change to UL bandwidth allocation request since the last frame, data 280 can be ignored and the receiving device may allocate bandwidth as per the previous frame", and [0048] "RU 155, pBS 108, and pBS 110 transmit UL bandwidth allocation requests to slave MHR 104, which are first stored in software buffer 238 as data 239. In an embodiment, software buffer 238 changes size to accommodate the size of data stored therein. Data 239 is then process to generate data 280 and 282"),
a step of determining whether a non-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information is present or absent, in a case where the already-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information is absent; (Viorel: [0037] "UFFD 282 contains data directed to identifying changes in UL bandwidth allocation requests. Data 280 contains all UL bandwidth allocation data for a given receiving device. UFFD 282 may be process first to determine if data 280 should be decoded/processed. If UFFD 282 shows no change to UL bandwidth allocation request since the last frame, data 280 can be ignored and the receiving device may allocate bandwidth as per the previous frame");

and a step of allocating the non-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information, for the wireless communication with the terminal, in a case where the non-allocated bandwidth (new downlink bandwidth allocations) that is the same as the bandwidth which satisfies the terminal performance information is present.  (Viorel: [0048] "If, when processing data 282, PHY module 244 determines that there is a change to the uplink bandwidth allocation request then UL BW module 246 processes data 280, which produces processed UL bandwidth data for updating allocation data 290. Updated data 290 is then utilized by scheduler 248 to allocated new downlink bandwidth allocations").
Viorel teaches that the base station determines whether the already-allocated bandwidth that is the same as a bandwidth which satisfies terminal performance information is present or absent, but does not explicitly teach according to a request for communication from a terminal, which includes the terminal performance information.
However Kojima does teach according to a request for communication from a terminal (mobile station 18), which includes the terminal performance information (fixed throughput), (Kojima: [0071] "the mobile station 18 may use the control message to send a request to the base station 12 so that a bandwidth allowing a certain amount of fixed throughput can be periodically allocated").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Viorel to include the teachings of Kojima in order for a request for bandwidth allocation contains information related to a throughput requirement of a terminal (Kojima: [0071]).

Regarding Claim 8, Viorel teaches A wireless communication system comprising:  at least one terminal (Fig. 1, RUs 150-159); and a base station (Fig. 1, MHR 102, 104) that is capable of wireless communication with the terminal, which uses a high frequency band, (Viorel: [0028] "Each MHR 102, 104 is in wireless communication with each other, one or more base stations, shown in the embodiment of FIG. 1 as pico-base stations (pBS) 106-110, and a plurality of radio units (RUs) 150-159",  and [0025] "This will require large bandwidth support, currently only available in the centimeter/millimeter (mm) bands, for example, from 20-100 GHz or higher"),
and wherein the base station retains information relating to at least one already-allocated bandwidth, among all bandwidths that are to be used for the wireless communication, in a memory, (Viorel: [0040] "Master MHR 102 transmits bandwidth allocation data...The downlink bandwidth allocation monitoring scheme monitors and generates data associated with changes in user downlink bandwidth allocation on a frame by frame basis. In an embodiment, this data is stored in a quickly accessible format, such as a downlink lookup table" where [0037] "Data 250 is the received downlink and uplink bandwidth allocation data"),
determines whether the already-allocated bandwidth that is the same as a bandwidth which satisfies the terminal performance information is present or absent, according to the request for the communication (UL bandwidth allocation request), which is transmitted from the terminal (receiving device/RU 155), (Viorel: [0037] "UFFD 282 contains data directed to identifying changes in UL bandwidth allocation requests. Data 280 contains all UL bandwidth allocation data for a given receiving device. UFFD 282 may be process first to determine if data 280 should be decoded/processed. If UFFD 282 shows no change to UL bandwidth allocation request since the last frame, data 280 can be ignored and the receiving device may allocate bandwidth as per the previous frame", and [0048] "RU 155, pBS 108, and pBS 110 transmit UL bandwidth allocation requests to slave MHR 104, which are first stored in software buffer 238 as data 239...Data 239 is then process to generate data 280 and 282"),
determines whether a non-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information is present or absent, in a case where the already-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information is absent, (Viorel: [0037] "UFFD 282 contains data directed to identifying changes in UL bandwidth allocation requests. Data 280 contains all UL bandwidth allocation data for a given receiving device. UFFD 282 may be process first to determine if data 280 should be decoded/processed. If UFFD 282 shows no change to UL bandwidth allocation request since the last frame, data 280 can be ignored and the receiving device may allocate bandwidth as per the previous frame"),
and allocates the non-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information, for the wireless communication with the terminal, in a case where the non-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information is present. (Viorel: [0048] "If, when processing data 282, PHY module 244 determines that there is a change to the uplink bandwidth allocation request then UL BW module 246 processes data 280, which produces processed UL bandwidth data for updating allocation data 290. Updated data 290 is then utilized by scheduler 248 to allocated new downlink bandwidth allocations").
Viorel teaches that the base station determines whether the already-allocated bandwidth that is the same as a bandwidth which satisfies terminal performance information is present or absent, but does not explicitly teach wherein the terminal transmits a request for communication, which includes terminal performance information of the terminal itself, to the base station.
However Kojima does teach wherein the terminal (mobile station 18) transmits a request for communication, which includes terminal performance information (throughput) of the terminal itself, to the base station (base station 12), (Kojima: [0071] "the mobile station 18 may be required to use the control message to continually send a request for a bandwidth which may be necessary to transmit the amount of data to the base station 12.  In this case, the mobile station 18 may use the control message to send a request to the base station 12 so that a bandwidth allowing a certain amount of fixed throughput can be periodically allocated").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Viorel to include the teachings of Kojima in order for a request for bandwidth allocation contains information related to a throughput requirement of a terminal (Kojima: [0071]).

Claim 4 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Viorel et al. (hereafter Viorel) US Patent Publication 2017/0126305 A1 in view of Kojima, et al. (hereafter Kojima) US Patent Publication 2011/0032860 A1, and further in view of Li, et al. (hereafter Li) US Patent Publication 2004/0165528 A1.

Regarding Claim 4, The base station of Claim 1, the combination of Viorel and Kojima does not explicitly teach wherein the processor deletes information relating to a bandwidth that is allocated to any other terminal, from the information relating to the already-allocated bandwidth, which is retained in the memory, and updates the information relating to the already-allocated bandwidth, each time the terminal that is being connected to the base station finishes the wireless communication with the base station.
However, Li does teach wherein the processor deletes information relating to a bandwidth (b.sub.i,j) that is allocated to any other terminal, from the information relating to the already-allocated bandwidth, which is retained in the memory, and updates the information relating to the already-allocated bandwidth, each time the terminal that is being connected to the base station finishes the wireless communication with the base station. (Li: [0071, Fig. 5] "at step 504 , the requested bandwidth b.sub.i,j is removed from the allocated bandwidth B.sub.i, where B.sub.i.sub..sub.--.sub.new=B.sub.i.sub.--.sub.previous-b.sub.i,j. At step 506 , a query is made as to whether the reserved bandwidth for the particular class (B.sub.res, i) associated with the terminated VPN session equals a predetermined bandwidth threshold. In other words, the predetermined amount of reserved bandwidth B.sub.res,i is maintained for the priority level classes. If the query of step 506 is answered negatively, then the requested bandwidth b.sub.i,j is reallocated to the reserved bandwidth B.sub.res, i to satisfy the reserved threshold requirements. That is, B.sub.res, i.sub..sub.--.sub.new=B.sub.res, i.sub..sub.--.sub.previous+Xb.sub.i,j, where X.ltoreq.1. Each time a VPN session is terminated, the respective requested bandwidth b.sub.i,j is reallocated to the reserved bandwidth B.sub.res, until the predetermined threshold requirement is satisfied").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Viorel and Kojima to include the teachings of Li in order to remove a previously allocated bandwidth and re-use it for a new allocation and update the remaining bandwidth available (Li: [0071]).

Claim 9 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Viorel et al. (hereafter Viorel) US Patent Publication 2017/0126305 A1 in view of Kojima, et al. (hereafter Kojima) US Patent Publication 2011/0032860 A1, and further in view of Lee, et al. (hereafter Lee) US Patent Publication 2008/0139216 A1.

Regarding Claim 9, Viorel teaches A terminal (Fig. 1, RUs 150-159) that wirelessly communicates with a base station (Fig. 1, MHR 102, 104) that is capable of the wireless communication that uses a high frequency band, (Viorel: [0028] "Each MHR 102, 104 is in wireless communication with each other, one or more base stations, shown in the embodiment of FIG. 1 as pico-base stations (pBS) 106-110, and a plurality of radio units (RUs) 150-159",  and [0025] "This will require large bandwidth support, currently only available in the centimeter/millimeter (mm) bands, for example, from 20-100 GHz or higher"),
the terminal comprising: a memory in which terminal performance information of the terminal itself that includes information relating to a bandwidth in which the terminal is operable, among all bandwidths that are to be used for the wireless communication, is retained; (Viorel: [0054] "the system [of which RU is part of] saves a plurality of previous processed downlink bandwidth allocations to memory and associated each to its respective frame. As such, the system may provide a comparison not only to the immediately preceding frame but to any of or all of the plurality of preceding frames with data saved to memory to identify a previously processed downlink bandwidth allocation that is the same as required by the current frame");
wherein, in the base station, it is determined whether an already-allocated bandwidth that is the same as a bandwidth which satisfies the terminal performance information is present or absent, in a case where the already-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information is absent, it is determined whether or not a non-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information is present or absent, (Viorel: [0037] "UFFD 282 contains data directed to identifying changes in UL bandwidth allocation requests. Data 280 contains all UL bandwidth allocation data for a given receiving device. UFFD 282 may be process first to determine if data 280 should be decoded/processed. If UFFD 282 shows no change to UL bandwidth allocation request since the last frame, data 280 can be ignored and the receiving device may allocate bandwidth as per the previous frame [i.e. the same bandwidth is present]", and [0048] "RU 155, pBS 108, and pBS 110 transmit UL bandwidth allocation requests to slave MHR 104, which are first stored in software buffer 238 as data 239...Data 239 is then process to generate data 280 and 282"),
wherein, in the base station, it is determined whether an already-allocated bandwidth that is the same as a bandwidth which satisfies the terminal performance information is present or absent, in a case where the already-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information is absent,   (Viorel: [0037] "UFFD 282 contains data directed to identifying changes in UL bandwidth allocation requests. Data 280 contains all UL bandwidth allocation data for a given receiving device. UFFD 282 may be process first to determine if data 280 should be decoded/processed. If UFFD 282 shows no change to UL bandwidth allocation request since the last frame, data 280 can be ignored and the receiving device may allocate bandwidth as per the previous frame"),
it is determined whether or not a non-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information is present or absent, (Viorel: [0048] "If, when processing data 282, PHY module 244 determines that there is a change to the uplink bandwidth allocation request then UL BW module 246 processes data 280, which produces processed UL bandwidth data for updating allocation data 290. Updated data 290 is then utilized by scheduler 248 to allocated new downlink bandwidth allocations").
and in a case where the non-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information is present, the communication unit receives information relating to the non-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information, which is transmitted from the base station, (Viorel: [0048] "If, when processing data 282, PHY module 244 determines that there is a change to the uplink bandwidth allocation request then UL BW module 246 processes data 280, which produces processed UL bandwidth data for updating allocation data 290. Updated data 290 is then utilized by scheduler 248 to allocated new downlink bandwidth allocations"),
and wherein the processor sets information relating to a bandwidth for the wireless communication with the base station, using the information relating to the non-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information, which is transmitted from the base station.  (Viorel: [0054] "the system [of which RU is part of] saves a plurality of previous processed downlink bandwidth allocations to memory and associated each to its respective frame. As such, the system may provide a comparison not only to the immediately preceding frame but to any of or all of the plurality of preceding frames with data saved to memory to identify a previously processed downlink bandwidth allocation that is the same as required by the current frame").
Viorel teaches the terminal communicating with the base station, but does not explicitly teach the terminal has a processor that generates a request for communication with the base station, which includes the terminal performance information of the terminal itself; and a communication unit that transmits the request for communication to the base station.
However Kojima does teach a processor that generates a request for communication with the base station, which includes the terminal performance information of the terminal itself; (Kojima: [0071] "the mobile station 18 may be required to use the control message to continually send a request for a bandwidth which may be necessary to transmit the amount of data to the base station 12.  In this case, the mobile station 18 may use the control message to send a request to the base station 12 so that a bandwidth allowing a certain amount of fixed throughput can be periodically allocated" where, as known in the art a terminal contains a processor);
and a communication unit that transmits the request for communication to the base station, (Kojima: [0071] "the mobile station 18 may use the control message to send a request to the base station 12 so that a bandwidth allowing a certain amount of fixed throughput can be periodically allocated" where, as known in the art a terminal contains a transmitter or communications unit).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Viorel to include the teachings of Kojima in order for a request for bandwidth allocation contains information related to a throughput requirement of a terminal (Kojima: [0071]).
Continuing, the combination of Viorel and Kojima does not explicitly teach and in a case where the non-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information is present, the communication unit receives information relating to the non-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information, which is transmitted from the base station, and wherein the processor sets information relating to a bandwidth for the wireless communication with the base station, using the information relating to the non-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information, which is transmitted from the base station.  
However, Lee does teach and in a case where the non-allocated bandwidth that is the same as the bandwidth which satisfies the terminal (subscriber station) performance information is present, the communication unit (reception module) receives information (UCD) relating to the non-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information, which is transmitted from the base station, (Lee: [0020] "a subscriber station for requesting uplink resource allocation to a base station by using bandwidth request ranging in a mobile communication system, including: a reception module that receives an uplink channel descriptor (UCD) including code group information from the base station, wherein the code group information is obtained by dividing a bandwidth request code into a plurality of groups and mapping the groups to predetermined data block sizes; a selection module that selects an arbitrary bandwidth request code from a code group corresponding to a data size of traffic that is to be transmitted through an uplink"),
and wherein the processor sets information relating to a bandwidth for the wireless communication with the base station, using the information relating to the non-allocated bandwidth that is the same as the bandwidth which satisfies the terminal performance information (transmits the traffic), which is transmitted from the base station. (Lee: [0020] "an [subscriber station] allocation module that receives an allocation of a bandwidth through which the traffic is transmitted from the base station; and a traffic transmission module that transmits the traffic through the allocated bandwidth"). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Viorel and Kojima to include the teachings of Lee in order for a terminal to receive and use a bandwidth allocation from the base station that satisfies and bandwidth requirement (Lee: [0020]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.L.S/Examiner, Art Unit 2416   

/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416